           Case 1:20-cv-00522-NONE-JLT Document 70 Filed 12/17/20 Page 1 of 3


1    Katherine Eskovitz                              Sean Eskovitz
     ROCHE CYRULNIK FREEDMAN LLP                     ESKOVITZ LAW
     1158 26th Street, No. 175                       1217 Wilshire Boulevard,
2    Santa Monica, CA 90403                          No. 3683
     keskovitz@rcfllp.com                            Santa Monica, CA 90402
3                                                    seane@eskovitz.com
     Jordana Haviv
4    Richard R. Cipolla                              Brant W. Bishop
     ROCHE CYRULNIK FREEDMAN LLP                     BRANT W. BISHOP, P.C.
     99 Park Avenue, 19th Floor                      2000 Pennsylvania Avenue, NW
5    New York, NY 10016                              Suite 7000
     jhaviv@rcfllp.com                               Washington, DC 20006
6    rcipolla@rcfllp.com                             brant@bishop.us

     Counsel for Apothio LLC
7

8
                                        UNITED STATES DISTRICT COURT
9
                                       EASTERN DISTRICT OF CALIFORNIA
10        APOTHIO, LLC,                                No. 1:20-CV-00522-NONE-JLT

11                             Plaintiff,
                                                       NOTICE OF WITHDRAWAL
12                v.                                   OF CO-COUNSEL
                                                       BRANT W. BISHOP AND
          KERN COUNTY; KERN COUNTY                     [PROPOSED] ORDER
13
          SHERIFF’S OFFICE; CALIFORNIA
          DEPARTMENT OF FISH AND
14
          WILDLIFE; DONNY YOUNGBLOOD;
          JOSHUA NICHOLSON; CHARLTON H.
15
          BONHAM; JOHN DOES #1 THROUGH
          #10, UNKNOWN AGENTS OF THE
16
          KERN COUNTY SHERIFF’S OFFICE;
          JOHN DOES #11 THROUGH #20,
17
          UNKNOWN AGENTS OF THE
          CALIFORNIA FISH AND WILDLIFE
18
          DEPARTMENT,
19                             Defendants.
20

21

22

23



        NOTICE OF WITHDRAWAL OF CO-COUNSEL BRANT W. BISHOP AND [PROPOSED] ORDER
                             CASE NO. 1:20-CV-00522-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 70 Filed 12/17/20 Page 2 of 3


1           PLEASE TAKE NOTICE that pursuant to Local Rule 182(d) of the United States District

2    Court for the Eastern District of California, Brant W. Bishop, P.C., co-counsel for Apothio, LLC,

3    is withdrawing from further representation of Apothio, LLC in this matter. Mr. Bishop has

4    accepted a full-time position as in-house Chief Legal Officer for a company and, as a result of this

5    position, will no longer represent Apothio, LLC in this matter. Apothio, LLC has consented to

6    Mr. Bishop’s withdrawal. Attorneys at Roche Cyrulnik Freedman LLP and Eskovitz Law will

7    continue to represent Apothio, LLC. Mr. Bishop respectfully requests that this Court approve this

8    withdrawal and remove him from the Court’s service list with respect to this action.

9    Dated: December 17, 2020.
                                                /s/ Katherine Eskovitz
10                                              ROCHE CYRULNIK FREEDMAN LLP
                                                Katherine Eskovitz
11                                              1158 26th Street, No. 175
                                                Santa Monica, CA 90403
12                                              keskovitz@rcfllp.com

13                                              Jordana Haviv
                                                Richard R. Cipolla
14                                              99 Park Avenue, 19th Floor
                                                New York, NY 10016
15                                              jhaviv@rcfllp.com
                                                rcipolla@rcfllp.com
16
                                                /s/ Sean Eskovitz
17                                              ESKOVITZ LAW
                                                Sean Eskovitz
18                                              1217 Wilshire Boulevard, No. 3683
                                                Santa Monica, CA 90402
19                                              seane@eskovitz.com

20                                              /s/ Brant W. Bishop
                                                BRANT W. BISHOP, P.C.
21                                              Brant W. Bishop
                                                2000 Pennsylvania Avenue, NW, Suite 7000
22                                              Washington, DC 20006
                                                brant@bishop.us
23
                                                Counsel for Apothio LLC


        NOTICE OF WITHDRAWAL OF CO-COUNSEL BRANT W. BISHOP AND [PROPOSED] ORDER
                             CASE NO. 1:20-CV-00522-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 70 Filed 12/17/20 Page 3 of 3


1

2                                      [PROPOSED] ORDER

3    The above withdrawal of counsel is approved.

4           IT IS SO ORDERED.

5
     Dated: ___________________
6
                                             Hon. Jennifer L. Thurston
7                                            Chief United States Magistrate Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



        NOTICE OF WITHDRAWAL OF CO-COUNSEL BRANT W. BISHOP AND [PROPOSED] ORDER
                             CASE NO. 1:20-CV-00522-NONE-JLT
